Action to recover damages for personal injuries sustained by plaintiff as a consequence of being placed by defendant’s head nurse in a bed without sideboards, in the recovery room of defendant hospital; and, having been left unattended while recovering from anesthesia, plaintiff fell from the bed, injuring her nose. The trial court found that although sideboards were available, they were not attached to the bed, and that the lack of such boards permitted the plaintiff in her delirium to roll out- of the bed and thus suffer the injuries complained of. This finding of the court is not against the weight of the evidence. The failure of the head nurse to have the sideboards *907attached to the bed was a failure in an administrative function wherein she was acting as the servant of the hospital and for her negligence the defendant is liable. (Petry v. Nassau Hospital, 267 App. Div. 996, motion for leave to appeal to the Court of Appeals denied, 268 App. Div. 780; Bickford v. Peck Memorial Hospital, 266 App. Div. 875.) In our opinion, however, the amount allowed is excessive. Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless within ten days after the entry of the order hereon respondent stipulate to reduce the amount of the verdict to $1,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur.